TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 24, 2021



                                       NO. 03-21-00439-CV


                                   Paul Earl Dorsey, Appellant

                                                  v.

                                The State of Texas et al., Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES TRIANA, KELLY, SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 17, 2021. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.